  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 1 of 36 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ETHANOL BOOSTING SYSTEMS, LLC,
and MASSACHUSETTS INSTITUTE OF
TECHNOLOGY                                         Civil Action No. _____________
                      Plaintiffs,
                                                   JURY TRIAL DEMANDED
              v.

FORD MOTOR COMPANY

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for willful patent infringement in which Ethanol Boosting Systems, LLC

(“EBS”) and the Massachusetts Institute of Technology (“MIT”) (collectively, “Plaintiffs”) make

the following allegations against Ford Motor Company (“Defendant” or “Ford”):

                                        THE PARTIES

       1.     Plaintiff EBS is a limited liability company duly existing and organized under the

laws of the State of Delaware with its principal place of business in Cambridge, Massachusetts.

       2.     EBS was co-founded by three MIT researchers who work in the field of internal

combustion engines: Dr. Leslie Bromberg, Dr. Daniel R. Cohn, and Professor John B. Heywood.

       3.     During the more than four decades that Dr. Bromberg, Dr. Cohn, and Professor

Heywood have been at MIT, they have been widely recognized as leaders in their field, and have

published hundreds of articles in academic journals and conference proceedings.

       4.     For example, Dr. Bromberg is internationally known for his work, including his

work in the fields of vehicle engine and pollution reduction technologies, alternative fuels, and

plasma-based energy technologies. Dr. Bromberg also has received a number of awards for the




                                               1
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 2 of 36 PageID #: 2



innovative technologies he has invented, and his inventions have resulted in more than 90

granted United States patents.

       5.      Dr. Cohn also is internationally known for his work on improved engine

technologies, alternative transportation fuels, and plasma-based energy and environmental

technologies and has received awards for innovation in transportation and environmental

technologies. He also is a fellow of the American Physical Society, and his inventions have

resulted in more than 80 granted United States patents.

       6.      Professor Heywood was the Director of the Sloan Automotive Laboratory at MIT

and has done research and taught classes at MIT on internal combustion engines for decades. He

also literally wrote the book on internal combustion engines. Since first being published in 1988,

his textbook—Internal Combustion Engine Fundamentals—has sold more than 130,000 copies

and is widely considered a field-defining publication. A revised and updated second edition was

published in 2018.

       7.      Building on its founders’ expertise and inventions, EBS has sought to develop

innovative internal combustion engines and fuel-management systems that result in cleaner and

more efficiently operating internal combustion engines. One of EBS’s approaches for

accomplishing this improvement is through the use of gasoline internal combustion engines and

fuel-management systems that incorporate the MIT/EBS dual port and direct injection

technology at issue in this case.

       8.      Plaintiff MIT is a non-profit private research and educational institution duly

incorporated and existing under the laws of the Commonwealth of Massachusetts with its

principal place of business in Cambridge, Massachusetts. MIT’s mission is to advance

knowledge and educate students in science, technology, and other areas of scholarship that will




                                                2
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 3 of 36 PageID #: 3



best serve the nation and the world in the 21st century. MIT commits itself to generating,

disseminating, and preserving knowledge, and to working with others to bring this knowledge to

bear on the world’s great challenges.

       9.      Defendant Ford is a corporation duly existing and organized under the laws of the

State of Delaware that makes, sells, and offers for sale in the United States, or imports into the

United States, motor vehicles and related motor vehicles components and accessories, including

those products accused of infringement in this matter.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) as this action arises under Title 35 of the United States Code.

       11.     This Court has personal jurisdiction over Ford because Ford is incorporated in the

State of Delaware. This Court also has personal jurisdiction over Ford because Ford regularly

transacts business with entities and individuals in the State of Delaware, including one or more

of at least four Ford dealerships located in the State of Delaware, and because Ford manufactures

and distributes infringing motor vehicles and other infringing products that it purposefully directs

into the State of Delaware, including this District, or at least places into the stream of commerce

via established distribution channels with the knowledge and expectation that they will be sold in

the State of Delaware, including in this District.

       12.     Venue is proper in this District under 28 U.S.C. § 1400(b) because Ford is

incorporated in the State of Delaware.

                                  THE ASSERTED PATENTS

       13.     This lawsuit concerns Ford’s infringement of United States Patent No. 8,069,839

(the “’839 Patent”); United States Patent No. 9,255,519 (the “’519 Patent”); United States Patent




                                                     3
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 4 of 36 PageID #: 4



No. 9,810,166 (the “’166 Patent”); and United States Patent No. 10,138,826 (the “’826 Patent”)

(collectively, the “Asserted Patents”).

       14.     Each of the above patents continues from and claims priority to the application

that resulted in United States Patent No. 7,314,033, which was filed on November 18, 2004.

       15.     Each of the Asserted Patents was invented by Dr. Bromberg, Dr. Cohn, and

Professor Heywood, who assigned their inventions to MIT before each patent was issued by the

Patent and Trademark Office. Since such assignment, MIT has owned and continues to own each

of the Asserted Patents. Further, EBS currently is the exclusive licensee of each Asserted Patent

with the right to sue for any infringement of the Asserted Patents and the exclusive right to

sublicense any alleged infringer of such patents.

       16.     Generally speaking, each of the Asserted Patents is directed to engines and/or fuel

management systems that improve over prior art engines and fuel management systems through

their incorporation of MIT/EBS’s dual injection technology, which involves the use of both port

and direct fuel injection. For example, each of the Asserted Patents recites ways in which an

engine or fuel management system employs both port and direct injection such that, at certain

torque values, the engines are fueled by both simultaneously. Further, in some embodiments, the

fraction of fueling provided by direct injection decreases with decreasing torque. Further, in

other embodiments, port fueling alone is utilized when torque is below a certain value.

       17.     Such inventions improve over the prior art by, for example, permitting an increase

in engine efficiency and reducing emissions as described in their common specification—

providing the advantages of port fuel injection, which allows for better fuel/air mixing and

combustion stability than direct injection, while also providing the engine knock suppression

advantage associated with direct injection.




                                                    4
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 5 of 36 PageID #: 5



       18.     The inventions disclosed in the Asserted Patents have been revolutionary

throughout the industry. In fact, the patent family to which each of the Asserted Patents belongs

has been cited by over 115 other patents, including dozens of patents filed by Ford and its related

entities such as Ford Global Technologies, LLC.

                            THE PARTIES’ PAST RELATIONSHIP
                       AND FORD’S USE OF PLAINTIFFS’ TECHNOLOGY

       19.     Ford incorporated MIT/EBS’s patented dual injection technology into its highly

profitable vehicles even though (a) EBS told Ford that such technology was patented and (b)

Ford indicated to EBS that Ford would not be incorporating the MIT/EBS dual injection

technology into its vehicles and thus did not need a license.

       20.     As described below, Ford’s representations were false when made, and Ford has

willfully infringed and continues to willfully infringe the Asserted Patents.

       21.     Ford has had notice since at least October 2014 of a number of MIT and EBS

patents and pending applications covering the use of dual port and direct injection.

       22.     For example, on October 30, 2014, Professor Heywood emailed Dr. Ken

Washington (Ford’s Vice President of Research and Advanced Engineering) and Mr. Bill

Coughlin (Ford’s Global Technologies CEO and chief intellectual-property officer) on behalf of

EBS—attaching a document titled “Optimized Port + Direct Injection for Cleaner and More

Efficient Gasoline Engines.”

       23.     In his email, Professor Heywood explained to Ford that EBS “would like to

discuss possible licensing of another important technology to Ford” and that “[t]his technology

involves optimized combinations of port and direct injection for gasoline engines,” which he

explained “could provide a relatively simple and low cost way to reduce particulate emissions in




                                                 5
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 6 of 36 PageID #: 6



direct-injection gasoline engines without the need for a particulate filter” and “could also be

employed to increase engine efficiency.”

       24.     Professor Heywood also wrote that “[t]his technology along with the intellectual

property is further described in the attachment” and that, given their past dealing, EBS “would

like to give Ford the first opportunity to discuss a possible license for this intellectual property

portfolio.” In the referenced attachment, EBS further explained that “EBS has developed a patent

portfolio that includes a variety of options related to minimization of direct injection and

reduction of particulate emissions in gasoline engines,” including “US patents 8,857,410;

8,733,321; 8,302,580; 8,146,568; and 8,069,839.”

       25.     Professor Heywood concluded his email by asking Ford to “[p]lease let us know

by December 8, 2014, whether Ford would like to pursue this licensing discussion.” He also

explained that, “while we are excited about the prospect of entering into a licensing agreement

with Ford for the technology, we may approach other potential licensees including the possibility

of entering into an exclusive license with such licensees,” but that “Ford is the first, and only,

company we have approached at this time.”

       26.     The next day, Dr. Washington responded on behalf of Ford—stating: “Thank you

for your note with the offer for Ford to be the first to discuss a possible license for this

intellectual property portfolio. I suspect that these technologies have a complex business case. I

will consult with our technical, legal and business teams and get back with you.”

       27.     After more than a month passed without EBS hearing back from Ford, Professor

Heywood emailed Dr. Washington again on December 16, 2014—stating: “We have not yet

heard from you and would appreciate knowing where you are in your deliberations and when

you could let let [sic] us know if you would like to discuss the possibility of licensing. We




                                                 6
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 7 of 36 PageID #: 7



believe the technology [i]s important to address the pressing environmental issue of particulate

emissions in an affordable way and want to move forward in establishing the path for its

utilization. Please let us know if you need any additional information.”

       28.     Dr. Washington replied the following day—telling EBS: “We have not forgotten,”

and “[s]omeone will get back with you later in the month of January or early February with our

thoughts.”

       29.     After another month passed without EBS hearing back from Ford, Professor

Heywood emailed Dr. Washington on January 23, 2015. In that email, Professor Heywood told

Dr. Washington that EBS had “significantly enhanced our technology and intellectual property

portfolio since I contacted you in October and thought it would be useful to pass on an updated

description (attached).” In the attachment Professor Heywood provided, EBS again identified

several of the patents it was offering to license to Ford, including the ’839 Patent. Professor

Heywood then concluded his email by stating: “We look forward to hearing Ford’s thoughts

about exploration of licensing possibilities of mutual benefit to Ford, MIT and EBS.”

       30.     EBS again was met with silence. On February 13, 2015, Professor Heywood thus

wrote Dr. Washington again—telling him “[w]e have not received a response as to whether Ford

will meet with us about possible licensing of the MIT spinoff technology on optimized port

+direct injection,” which Professor Heywood described as “an important part of the solution for

the best available technology for direct injection particulate reduction and can also provide other

benefits.”

       31.     Professor Heywood concluded his email by telling Ford: “It has been three and

half months since I first contacted you and we had expected a response from Ford by now based

on your last e-mail. Our only request has been an answer as to whether Ford would meet with us.




                                                7
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 8 of 36 PageID #: 8



We have held off in contacting other organizations while awaiting Ford’s response. At this point

we need to know if Ford will meet with us. If not, we will pursue other pathways for moving

forward.” He also added: “We believe there are potential arrangements that are fair and mutually

beneficial to Ford, MIT and EBS. Please let us know whether or not Ford will meet with us to

explore them.”

       32.       Two days later on February 15, 2015, Ford’s chief intellectual property officer,

Bill Coughlin, responded. Mr. Coughlin told EBS that he was “cause of the delay” and that

“[u]nless advised otherwise by Ken, Ford will meet with you.” Mr. Coughlin also added that

Ford “should be in a position to advise when we can meet soon.” EBS responded—telling Ford:

“Thanks for your reply. We would like to set up a meeting date as soon as possible. Would a

time in the March 17 to 27th period be feasible?”

       33.       After further back and forth, Mr. Coughlin agreed to meet with EBS in person at

MIT on April 17, 2015. Dr. Cohn and Dr. Bromberg attended that meeting in person; Professor

Heywood was traveling but participated via phone.

       34.       During that meeting, EBS again underscored the existence and importance of the

patent family at issue in this case. In response, Mr. Coughlin proposed that—in exchange for

EBS agreeing not to assert the patents against Ford—Ford would work with EBS to market other

MIT/EBS technology. Mr. Coughlin also told EBS that Ford did not like to work on technology

that it was infringing and that, as a result, Ford typically would license such technology,

invalidate the patents at issue, or not pursue the technology. Mr. Coughlin also asked Dr.

Bromberg, Dr. Cohn, and Professor Heywood whether they were “greedy inventors” and was

told that the inventors were not greedy but that they did want to be treated fairly.




                                                  8
  Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 9 of 36 PageID #: 9



       35.    In response, EBS suggested that a better way to proceed was for Ford to analyze

the patents EBS had disclosed and identify any that Ford believed had weaknesses or were

otherwise inapplicable to Ford’s products. EBS explained that, once Ford did so, EBS would be

happy to discuss with Ford the results of such analysis. In response, Mr. Coughlin asked for

more information about Plaintiffs’ pending patent applications and told EBS that Ford expected

to get back to EBS within around two months.

       36.    The April 17, 2015 meeting concluded with Dr. Cohn stating that it would be

good if Ford and MIT/EBS could find a resolution that was a win-win for all parties involved.

       37.    After not hearing further from Ford, Professor Heywood and Dr. Cohn reached

out to Mr. Coughlin again via email on June 5, 2015. In that email, Professor Heywood reiterated

that EBS wanted to license to Ford but also told Ford “that the value of the MIT/EBS patent

portfolio is much higher than the value represented by Ford’s proposal”—i.e., Ford’s offer to

work with EBS to market other MIT/EBS technology in exchange for EBS agreeing not to assert

the patents for the MIT/EBS dual injection technology at issue in this matter. Professor Heywood

suggested that “a good next step to make further progress is to have an in-person meeting to

discuss the structure of a possible transaction and appropriate valuation / fees” and also

suggested “setting-up a meeting around the end of June, consistent with the timeframe you

suggested for reconnecting during our meeting on April 17t[h].” Professor Heywood also

proposed that—during that meeting—the parties could have “a more detailed discussion of the

patent portfolio and related inventions, and how they may be helpful to Ford.”

       38.    Ford did not respond to Professor Heywood’s June 5, 2015 email. On July 6,

2015, Professor Heywood thus reached out to Mr. Coughlin again—stating: “We have not

received a response to our June 5 e-mail and would like to keep moving forward in discussions




                                                9
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 10 of 36 PageID #: 10



with Ford.” He also expressed that EBS “would appreciate a reply as to whether you would like

to have a meeting in Dearborn and, if so, a sense of the time frame in which you think it could

occur.” EBS also attempted to reach Mr. Coughlin by phone on July 20, 2015.

        39.     Having heard nothing back from Mr. Coughlin, Professor Heywood emailed Dr.

Washington on July 29, 2015—noting that Mr. Coughlin had not replied to EBS’s June 5 email,

July 6 email, or attempted July 20 phone call. Professor Heywood requested a “meeting in

Dearborn to discuss the MIT/EBS technology and how we might thoroughly explore possible

solutions that would be fair and beneficial to all parties”—explaining, “[t]his meeting could

include anyone at Ford that you would like to include, including technical staff and others at

Ford as well as the IP professionals.” Professor Heywood concluded his email by asking Ford to

“[k]indly acknowledge receipt of this e-mail promptly and let us know by August 31 if Ford

wishes to meet with us; and if so, please propose dates that work for Ford. If we have not heard

from you by then, we will assume that Ford is no longer interested in continuing discussions

regarding use of our optimized port + direct injection gasoline engine technology.”

        40.     Mr. Greg Brown, who at the time was Global Engine Intellectual Property

Counsel at Ford Global Technologies, LLC, replied the following week—writing in an August 3,

2015 email that “Bill Coughlin has asked [him] to step in for him on this matter” and that he

stood “ready to discuss” Ford’s pitch to help EBS license other MIT/EBS technology to third

parties in exchange for a “covenant not to sue” on the MIT/EBS dual injection technology at

issue in this matter.

        41.     EBS subsequently had a number of phone calls with Mr. Brown. As part of these

discussions, Dr. Cohn emailed Mr. Brown a “list of MIT/EBS patents and patent applications”




                                               10
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 11 of 36 PageID #: 11



on October 12, 2015. That list disclosed several patents that EBS already had discussed with

Ford, including the ’839 Patent (inadvertently described in that list as the “8,069,939” patent).

       42.     Mr. Brown responded the same day—stating: “I think it is likely critical that we

(Ford) are in a position to review all of the applications in the portfolio” and that “[i]t might be

difficult to progress our discussion until that time.”

       43.     EBS’s final licensing conversation with Ford occurred in November 2015. Mr.

Brown told EBS that Ford was not interested in licensing the offered technology and patents. In

response to a question about whether Ford might be interested in the MIT/EBS dual injection

technology for future vehicles, Mr. Brown indicated that Ford had no plans that he knew of to

use that technology in its vehicles. Mr. Brown also declined EBS’s request to involve Ford

engineers in their discussions.

       44.     Contrary to what Mr. Brown had indicated to EBS, however, Ford did have

imminent plans to use EBS’s patented technology, incorporating infringing dual port and direct

injection systems in a number of Ford’s EcoBoost engines, as well as some of its V8 engines.

Indeed, not only did Ford have plans to incorporate EBS’s patented technology into its engines

and fuel management systems, but Ford already was incorporating that technology into its

engines and fuel management systems at the same time Ford was telling EBS that Ford had no

plans to use the technology.

       45.     For example, just six months after Ford’s last discussion with EBS, Forbes

Magazine published a May 3, 2016, article detailing how several of Ford’s new engines featured

“dual fuel systems with both direct and port injectors for each cylinder.” Such engines included

Ford’s 3.5L EcoBoost engine, which Ford rolled out in its most popular product: the Ford F-150.




                                                  11
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 12 of 36 PageID #: 12



       46.      The article states that Ford “completely redesigned [this engine] from the sump

up”—with the “single most significant change to the engine” being its “new dual fuel system that

now includes both port and direct injection.” The article further explained that the 3.5L EcoBoost

engine previously had used only direct injection and quoted Al Cockerill (a Ford engine systems

supervisor for the 3.5L EcoBoost engine) as explaining how Ford’s switch to a dual port and

direct injection system was what enabled the “engine to meet Tier III emissions standards

without resorting to a particulate filter of the type that is required on modern diesel engines.”

       47.      Similar reports soon followed. On July 11, 2016, for example, Motor Trend

Magazine published an article describing Ford’s “all-new, ground-up redesign” of the Ford

“EcoBoost V-6 we’ve become accustomed to since 2010.” In particular, the article described

how Ford had “reveal[ed]” that the 3.5L EcoBoost engine would incorporate Ford’s “first use of

direct and port fuel injection” and that the use of this (infringing) technology had allowed Ford to

increase the engine’s horsepower and “all-important torque.”

       48.      Less than a year later, on June 16, 2017, Ford issued a press release explaining

that it was incorporating this new (infringing) dual port and direct injection technology not just

in its 3.5L EcoBoost engines, but a number of other engine options utilized in the Ford F-150,

Ford Expedition, and other Ford models—stating:

                 For 2018, F-150 introduces an even smaller, more efficient 3.3-liter
             V6 that adds dual port and direct-injection technology to deliver more
             power and torque than the previous 3.5-liter V6, plus improved projected
             EPA-estimated gas mileage – a win-win for customers.
                 Aiding in light-weighting, the standard 3.3-liter V6 in the 2018 F-150
             is projected to offer a 5 percent power-to-weight ratio improvement versus
             the steel-bodied 2014 F-150 equipped with 3.7-liter V6 – with better
             anticipated fuel efficiency and performance.
                 With advanced dual port and direct-injection technology, the all-new
             second-generation 2.7-liter EcoBoost® engine delivers a 25 lb.-ft. increase
             in torque, and at lower engine speeds compared to a traditional V8. Like
             the second-generation 3.5-liter EcoBoost that debuted last model year, the



                                                 12
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 13 of 36 PageID #: 13



             2.7-liter will be paired to a segment-exclusive 10-speed automatic
             transmission for 2018.
                 The 5.0-liter V8 also is enhanced for 2018. This naturally aspirated
             engine brings significant upgrades including advanced dual port and
             direct-injection technology for 10 more horsepower and 13 ft.-lb. of
             torque.

       49.      It also has been reported that Ford has incorporated its (infringing) second-

generation 3.5L EcoBoost engine in Ford’s luxury SUV: the Lincoln Navigator. For example, a

July 2018 article in Car and Driver Magazine reported that the 2018 Lincoln Navigator packs the

same “port and direct fuel injection” equipped “450-hp, twin-turbocharged 3.5-liter EcoBoost V-

6” as the Ford F-150 Raptor.

    FORD HAS TOUTED THE BENEFITS OF THE INFRINGING TECHNOLOGY

       50.      Ford itself has touted the improvements realized by the incorporation of such

innovative dual port and direct fuel injection technology. For example, in a June 16, 2017 press

release, Ford stated that its new (infringing) EcoBoost engines “add[] dual port and direct-

injection technology to deliver more power and torque than [Ford’s] previous 3.5-liter V6, plus

improved projected EPA-estimated gas mileage—a win-win for customers.”

       51.      Further, according to Hua Thai-Tang, Ford’s Executive Vice President of Product

Development and Purchasing, incorporation of this (infringing) dual port and direct injection

technology is what allows Ford to meet its customers’ “unique needs” by “deliver[ing] even

more of the capability and efficiency they are looking for.” Ford also has touted how its

“innovative V6 engines” allow Ford’s customers to “take care of their growing families and

businesses, all with fewer stops for fuel along the way.”

       52.      Ford similarly has touted its other dual port and direct injection engines, including

its 5.0L V8 engine, which Ford said it recently “enhanced” with “significant upgrades including

advanced dual port and direct-injection technology.”



                                                 13
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 14 of 36 PageID #: 14



       53.     Ford’s marketing brochures for its vehicles similarly emphasize that its vehicles

and engines use (infringing) dual port and direct-injection technology.

       54.     For example, Ford’s 2017 brochure for its F-150 trucks emphasized that its “all-

new, 2nd-generation 3.5L EcoBoost engine” included a “new dual injection system” that

“features both direct injection and port fuel injection. Two injectors per cylinder—one mounted

in the intake port where air enters and another positioned inside the cylinder—work together to

improve power output and efficiency.”

       55.     Moreover, Ford’s 2018 brochure for the Ford F-150 listed at least three additional

engines incorporating and using this same “dual-injection system.” According to Ford’s

marketing materials, these engines included Ford’s “All-New 3.3L Ti-VCT V6,” Ford’s

“Enhanced 2.7 EcoBoost,” and Ford’s “Enhanced 5.0L Ti-VCT V8.”

       56.     Similarly, Ford marketed a “port- and direct-fuel-injected 3.5L EcoBoost engine”

in Ford’s 2018 brochure for the Ford Expedition.

       57.     Further, Ford’s 2018 brochures for its Mustang sports car touted a “more

powerful, higher-revving 5.0L V8” engine in the Mustang GT “[t]hanks to a new dual-injection

system featuring low-pressure port fuel injection and high-pressure direct injection.” That

brochure also promoted that this “New Dual-Injection System” would “improve power output

and efficiency over a wide variety of engine loads.”

       58.     Ford has realized substantial revenues and profits from its sale of such infringing

products. For example, in June 2018 it was reported that “the F-Series pickup truck franchise

[was expected] to produce $42 billion in revenues this year, to generate earnings before interest,

taxes and other items of more than $10 billion, and to produce net income of about $6.5 billion.”




                                                14
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 15 of 36 PageID #: 15



The vast majority of those F-150s included engines and fuel management systems that

incorporate EBS’s patented technology.

          59.   It also has been reported that, “[i]n terms of profitability,” sales of the F-Series

alone would place Ford “well inside the top 50 companies in the U.S.”—generating “more profit

than giants such as McDonald’s Corp. (MCD), 3M Co. (MMM), and United Technologies Corp.

(UTX).” For example, it has been reported that industry estimates “of Ford F-Series net profit

would place the business at a rank of around #38 on the 2018 Fortune 500 list.”

          60.   Further, in its January 3, 2019 Form 8-K report to the Securities and Exchange

Commission, Ford disclosed that its F-Series “finished 2018 with a record 10 straight months

above 70,000 pickups sold” and “had record transaction prices in 2018.”

                                    COUNT 1
                      INFRINGEMENT OF U.S. PATENT NO. 8,069,839

          61.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

          62.   The ’839 Patent was duly and legally issued on December 6, 2011. A true and

correct copy is attached as Exhibit A. Collectively, Plaintiffs hold all rights and title to such

patent, including the sole and exclusive right to bring a claim for its infringement.

          63.   As described below, Ford has directly infringed the ’839 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that practice claims of the ’839

Patent.

          64.   At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engines and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, and



                                                 15
    Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 16 of 36 PageID #: 16



High Output 3.5L EcoBoost engine and fuel management system. Such infringing products also

include Ford’s 3.3L Ti-VCT and 5.0L Ti-VCT V8 engines and fuel management systems, and

other Ford engines that utilize dual port and direct fuel injection. Such infringing products also

include those vehicles that include such dual port and direct injection engines and/or fuel

management systems.

        65.    For example, Claims 1 and 2 are illustrative of the claims of the ’839 Patent.

Claim 1 recites “[a] spark ignition engine that is fueled both by direct injection and by port

injection wherein above a selected torque value the ratio of fuel that is directly injected to fuel

that is port injected increases; and wherein the engine is operated at a substantially stoichiometric

fuel/air ratio.” Claim 2 recites “[t]he spark ignition engine of claim 1 where the ratio of directly

injected fuel to port injected fuel increases with increasing torque.”

        66.    Ford’s 3.5L EcoBoost engine, including its fuel management system, meets every

element of these claims.1




1
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.



                                                 16
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 17 of 36 PageID #: 17



       67.    As the below Ford image reflects, the engine is fueled by both port and direct fuel

injection:




https://www.ford.com/trucks/f150/features/power/.

       68.    Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its


                                              17
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 18 of 36 PageID #: 18



fuel management system, utilizes such port and direct fuel injection such that, above a selected

value of torque (e.g., above approximately 40% absolute engine load), the proportion of fuel that

is introduced via direct injection (as compared to port injection) increases:




       69.     Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel


                                                 18
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 19 of 36 PageID #: 19



management system, utilizes such port and direct fuel injection such that the ratio of direct

injected fuel to port injected fuel continues to increase with increasing torque such that up to

80% of the fuel is injected via direct injection at certain torque values (e.g., approximately 60%

absolute engine load).

          70.   Further, as evidenced in part by the fact that the Ford F-150 is equipped with what

are known in the industry as “three way” catalytic converters, the 3.5L EcoBoost engine,

including its fuel management system, operates at a stoichiometric fuel/air ratio.

          71.   Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                    COUNT 2
                      INFRINGEMENT OF U.S. PATENT NO. 9,255,519

          72.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

          73.   The ’519 Patent was duly and legally issued on February 9, 2016. A true and

correct copy is attached as Exhibit B. Collectively, Plaintiffs hold all rights and title to such

patent, including the sole and exclusive right to bring a claim for its infringement.

          74.   As described below, Ford has directly infringed the ’519 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that practice claims of the ’519

Patent.

          75.   At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engines and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, High

Output 3.5L EcoBoost engine and fuel management system, and other Ford engines that utilize



                                                 19
    Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 20 of 36 PageID #: 20



dual port and direct fuel injection. Such infringing products also include those vehicles that

include such dual port and direct injection engines and/or fuel management systems.

        76.    For example, Claim 1 is illustrative of the claims of the ’519 Patent. It recites “[a]

fuel management system for a turbocharged or supercharged spark ignition engine where the fuel

management system controls fueling from a first fueling system that directly injects fuel into at

least one cylinder as a liquid and increases knock suppression by vaporization cooling and from

a second fueling system that injects fuel into a region outside of the cylinder; and where there is

a range of torque where both fueling systems are used at the same value of torque; and where the

fraction of fuel in the cylinder that is introduced by the first fueling system decreases with

decreasing torque and the fuel management system controls the change in the fraction of fuel

introduced by the first fueling system using closed loop control that utilizes a sensor that detects

knock; and where the fuel management system also employs spark retard so as to reduce the

amount of fuel that is introduced into the cylinder by the first fueling system.”

        77.    Ford’s 3.5L EcoBoost engine, including its fuel management system, meets every

element of these claims.2




2
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.



                                                 20
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 21 of 36 PageID #: 21



       78.     As the below Ford image reflects, Ford’s 3.5L EcoBoost engine comprises a

turbocharged spark ignition engine fueled by both port and direct fuel injection:




https://www.ford.com/trucks/f150/features/power/.

       79.     Further, Ford’s 3.5L EcoBoost engine, including its fuel management system,

controls fueling via a first fueling system that directly injects fuel into at least one cylinder as a


                                                 21
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 22 of 36 PageID #: 22



liquid, which has the effect of increasing knock suppression through what is known as

vaporization cooling. In addition, in such engines, the fuel management system also controls

fueling via a second fueling system that injects fuel into a region outside of the cylinder via port

injection.

       80.     Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its

fuel management system, utilizes such port and direct fuel injection such that there is a range of

torque where both fueling systems are used at the same value of torque (e.g., each torque value

above approximately 40% absolute engine load):




                                                22
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 23 of 36 PageID #: 23




       81.     Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel

management system, utilizes such port and direct fuel injection such that the fraction of fuel in

the cylinder that is introduced via direct injection decreases with decreasing torque. For example,




                                                23
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 24 of 36 PageID #: 24



as the above figure reflects, the fraction of fuel introduced via direct injection decreases as torque

decreases below approximately 80% absolute engine load.

       82.     Further, on information and belief, Ford’s 3.5L EcoBoost engine, including its

fuel management system, controls the change in the fraction of fuel introduced by the first

fueling system using closed loop control that utilizes a sensor that detects knock and also

employs spark retard so as to reduce the amount of fuel that is introduced into the cylinder by the

first fueling system. Such functionality also is demonstrated by the below figure from the July

2018 National Highway Traffic Safety Administration report, which reflects that spark advance

decreases with increasing load and—when comparing with the previous figure—shows the

fraction of the fuel provided by the first system decreasing with decreasing spark advance

(increasing spark retard):




                                                 24
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 25 of 36 PageID #: 25




        83.     Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                    COUNT 3
                      INFRINGEMENT OF U.S. PATENT NO. 9,810,166

        84.     Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

        85.     The ’166 Patent was duly and legally issued on November 7, 2017. A true and

correct copy is attached as Exhibit C. Collectively, Plaintiffs hold all rights and title to such

patent, including the sole and exclusive right to bring a claim for its infringement.




                                                 25
    Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 26 of 36 PageID #: 26



          86.   As described below, Ford has directly infringed the ’166 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that practice claims of the ’166

Patent.

          87.   At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engine and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, High

Output 3.5L EcoBoost engine and fuel management system, and other Ford engines that utilize

dual port and direct fuel injection. Such infringing products also include those vehicles that

incorporate such dual port and direct injection engines and/or fuel management systems.

          88.   For example, Claim 19 is illustrative of the claims of the ’166 Patent. It recites

“[a] fuel management system for a turbocharged spark ignition engine which utilizes port fuel

injection and also utilizes direct fuel injection; and where there is a first range of torque

throughout which direct injection and port injection are used at the same value of torque; and

wherein as torque is increased the fraction of fuel that is directly injected is increased to a value

that prevents knock; and where there is a second range of torque where only port fuel injection is

used; and where when torque exceeds the highest torque in the second range of torque the engine

operates in the first range of torque.”

          89.   Ford’s 3.5L EcoBoost engine, including its fuel management system, meets every

element of these claims.3




3
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.



                                                 26
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 27 of 36 PageID #: 27



       90.     As the below reflects, such engine comprises a turbocharged spark ignition engine

fueled by both port and direct fuel injection:




https://www.ford.com/trucks/f150/features/power/.

       91.     Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its


                                                 27
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 28 of 36 PageID #: 28



fuel management system, utilizes such port and direct fuel injection such that there is a first

range of torque (e.g., each torque value above approximately 40% absolute engine load)

throughout which both direct injection and port injection are used at the same value of torque:




       92.     Further, Ford’s 3.5L EcoBoost engine, including its fuel management system,

utilizes such port and direct fuel injection such that, as torque is increased, the fraction of fuel


                                                28
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 29 of 36 PageID #: 29



that is directly injected is increased to a value that prevents knock. For example, as demonstrated

by the above figure from the July 2018 National Highway Traffic Safety Administration report,

the fraction of fuel that is directly injected by the Ford’s 3.5L EcoBoost engine fuel management

system increases from a low of 0% at or around 40% absolute engine load to 70% or 80% direct

injection between approximately 60% to 140% absolute engine load.

        93.     Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel

management system, utilizes such port and direct fuel injection such that there is a second range

of torque (e.g., each torque value below approximately 40% absolute engine load) where only

port fuel injection is used and where, when torque exceeds the highest torque in the second range

of torque, the engine operates in the first range of torque wherein both port and direct fuel

injection are used.

        94.     Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                    COUNT 4
                      INFRINGEMENT OF U.S. PATENT NO. 10,138,826

        95.     Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

        96.     The ’826 Patent was duly and legally issued on November 27, 2018. A true and

correct copy is attached as Exhibit D. Collectively, Plaintiffs hold all rights and title to such

patent, including the sole and exclusive right to bring a claim for its infringement.

        97.     As described below, Ford has directly infringed the ’826 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or




                                                 29
    Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 30 of 36 PageID #: 30



importing into the United States, without authorization, products that practice claims of the ’826

Patent.

          98.    At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engine and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, and

High Output 3.5L EcoBoost engine and fuel management system. Such infringing products also

includes Ford’s 3.3L Ti-VCT and 5.0L Ti-VCT V8 engines and fuel management systems, and

other Ford engines that utilize dual port and direct fuel injection. Such infringing products also

include those vehicles that incorporate such dual port and direct injection engines and/or fuel

management systems.

          99.    For example, Claim 12 is illustrative of the claims of the ’826 Patent. It recites

“[a] fuel management system for a spark ignition engine that has a first fueling system that uses

direct injection and also has a second fueling system that uses port fuel injection; and where the

fueling is such that there is a first torque range where both the first and second fueling system are

used throughout the range; and where there is a second torque range where only the second

fueling system is used; where when the torque is higher than the highest value of torque in the

second torque range the engine is operated in the first torque range; and where the second torque

range extends from zero torque to the highest torque in the second torque range.”

          100.   Ford’s 3.5L EcoBoost engine, including its fuel management system, meets every

element of these claims.4




4
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.



                                                 30
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 31 of 36 PageID #: 31



       101.    As the below reflects, such engine comprises a spark ignition engine fueled by

both port and direct fuel injection:




https://www.ford.com/trucks/f150/features/power/.

       102.    Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its


                                             31
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 32 of 36 PageID #: 32



fuel management system, utilizes such port and direct fuel injection such that there is a first

torque range (e.g., above approximately 40% absolute engine load) where both fueling systems

are used throughout the range:




       103.   Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel


                                              32
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 33 of 36 PageID #: 33



management system, utilizes such port and direct fuel injection such that there is a second torque

range (e.g., below approximately 40% absolute engine load) where only the second (port) fueling

system is used.

           104.   Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel

management system, utilizes such port and direct fuel injection such that, when the torque is

higher than the highest value of torque in the second torque range (e.g., approximately 40%

absolute engine load) the engine is operated in the first torque range.

           105.   Further, as also demonstrated by the above figure from the July 2018 National

Highway Traffic Safety Administration report, Ford’s 3.5L EcoBoost engine, including its fuel

management system, utilizes such port and direct fuel injection such that the second torque range

extends from zero torque to the highest torque in the second torque range (e.g., approximately

40% absolute engine load).

           106.   Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                   WILLFUL INFRINGEMENT

           107.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

           108.   Ford’s infringement of the ’839 Patent and ’519 Patent was and continues to be

willful.

           109.   For one non-exhaustive example, and as stated above, Ford received notice of the

’839 Patent at least by October 30, 2014.




                                                  33
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 34 of 36 PageID #: 34



       110.    Further, on April 17, 2015 Ford’s chief intellectual property officer, Mr.

Coughlin, indicated that Ford had studied Plaintiffs’ intellectual property related to their dual

injection technology and identified perceived weaknesses in Plaintiffs’ patents—which included

the ’839 Patent. Dr. Cohn responded that a “rational way to proceed” on negotiations over a

licensing agreement was for Ford to analyze the patents issued to Plaintiffs and “specifically

identify where [Ford] thought the patents had weaknesses.” In addition, at the same meeting, Mr.

Coughlin asked for information about Plaintiffs’ pending patent applications.

       111.    Further, when asked when Ford could get back to EBS on this issue, Mr.

Coughlin responded “around two months.” At the end of that two-month period, Ford identified

no perceived weakness in any of Plaintiffs’ patents.

       112.    Ford also received yet another “list of MIT/EBS patents and patent applications”

on October 12, 2015, and told EBS that it was “likely critical that we (Ford) are in a position to

review all of the applications in the portfolio.” On information and belief, Ford did review

Plaintiffs’ patents and pending patent applications, and yet Ford never identified to EBS any

perceived weakness in the ’839 Patent or the application that ultimately resulted in the ’519

Patent. Instead, Ford told EBS in November 2015 that Ford had no plans to utilize the MIT/EBS

dual port and direct fuel injection technology in Ford’s products.

       113.    As demonstrated by the above, including by the announcement in Forbes

Magazine’s May 3, 2016 article that several of Ford’s new engines featured “dual fuel systems

with both direct and port injectors for each cylinder” and Ford’s June 16, 2017 announcement

that several of its new engines added “dual port and direct-injection technology to deliver more

power and torque” than its previous engines, such representation was false when made.




                                                34
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 35 of 36 PageID #: 35



          114.   Further, since making that statement, Ford has continued to willfully infringe the

’839 and ’519 Patents without identifying any perceived weakness in either patent or offering

any explanation as to why Ford’s identified products do not infringe such patents.

          115.   In addition, the filing of this lawsuit provides Ford with further notice of each of

the Asserted Patents such that any continued infringement by Ford after the filing date of this

lawsuit constitutes willful infringement.

                                   DEMAND FOR JURY TRIAL

          116.   Plaintiffs hereby demand a jury trial on all issues so triable.

                                      PRAYER FOR RELIEF

          WHEREFORE, PLAINTIFFS ETHANOL BOOSTING SYSTEMS, LLC and the

MASSACHUSETTS INSTITUTE OF TECHNOLOGY request entry of judgment in their favor

and against DEFENDANT FORD MOTOR COMPANY as follows:

          A.     Declaring that Ford has infringed each of the Asserted Patents;

          B.     Declaring that Ford’s infringement has been willful;

          C.     Awarding damages equal to those damages Plaintiffs have suffered as a result of

Ford’s infringement, including no less than a reasonable royalty pursuant to 35 U.S.C. § 154(d)

and 35 U.S.C. § 284, enhanced damages pursuant to 35 U.S.C. § 284, costs, and prejudgment

and post-judgment interest;

          D.     Awarding of attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted

by law; and

          E.     Awarding such other costs and further relief as the Court may deem just and

proper.




                                                   35
 Case 1:19-cv-00196-CFC Document 1 Filed 01/30/19 Page 36 of 36 PageID #: 36




Dated: January 30, 2019                Respectfully submitted,

                                       FARNAN LLP

Of Counsel:                            /s/ Michael J. Farnan
                                       Brian E. Farnan (Bar No. 4089)
Matthew R. Berry                       Michael J. Farnan (Bar No. 5165)
Andres C. Healy                        919 N. Market St., 12th Floor
SUSMAN GODFREY L.L.P.                  Wilmington, DE 19801
1201 Third Ave, Suite 3800             (302) 777-0300
Seattle, Washington 98101              (302) 777-0301
Telephone: (206) 516-3880              bfarnan@farnanlaw.com
Facsimile: (206) 516-3883              mfarnan@farnanlaw.com
mberry@susmangodfrey.com
ahealy@susmangodfrey.com
                                       Attorneys for Plaintiffs




                                     36
